MICHAEL REDDIG, Atty. # 011678
P. O. Box 22143
FLAGSTAFF, ARIZONA 86002
(928) 774-9544
Fax (928) 774-2043



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF ARIZONA
In re:                             )     CHAPTER 13
RUSSELL HOLDER (deceased)          )     CASE NO. 0:18-bk-15200 PS
and SONDRA MIX,                    )     NOTICE OF RESUBMITTING
                                   )     STIPULATED ORDER CONFIRMING
                                   )     PLAN
                Debtor(s)          )
      Counsel for Debtors notifies all parties that a corrected
Stipulated Order Confirming Amended Plan has been resubmitted to
the Trustee.


Dated July 17, 2019.



___/s/ Michael Reddig /s/____
Michael Reddig
Attorney for Debtors




Copy mailed this 17th of July, 2019, to:

Russell Brown, Trustee

Debtor

by______msr




Case 0:18-bk-15200-PS      Doc 27 Filed 07/17/19 Entered 07/17/19 15:14:38   Desc
                            Main Document     Page 1 of 1
